Title: To Benjamin Franklin from David Hartley, 15 May 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London May 15 1778
I send you the Heads of Negotiation which have occurred to me as the most probable foundations for Peace. What the opinions or Plans of other persons may be I do not know but the enclosed are the principles which I would recommend if my recommendation might have any weight.
That America should be declared independent.
That Great Britain and America shall engage mutually not to enter into any Treaty offensive to each other.
That an open and free trade shall be established between Great Britain and North America.
That a fœderal alliance shall be negotiated between GB and NA by persons authorized for that purpose to treat with the Congress in America.
I should thank you for your remarks upon these proposals as soon as Convenient. I have given copies of them to some principal persons in this Country, but I have not yet determined whether to make any motion upon the Subject in Parliament or not. My Idea goes to the preservation of peace universally if it can be done with the honour and safety of my own Country and of America. If America be independent all Cause of war ceases between Great Britain and France. America if declared independent can have no wish or interest to be dragged into a war on account of France if they are determined upon a war at all events with Great Britain. Such I confess seem to me to be the appearances by the Conduct of France hitherto. But if France is disposed to peace with Great Britain upon honorable terms I think every good man ought to concur in the establishment of a general pacification. As to the negotiation of a fœderal alliance in America My Idea is that you should go thither in concert with some person or persons from Great Britain for that purpose.
The Medallion which you gave me is the occasion of great Envy to me. I have been very much pressed to let Wedgewood and Bently take a Copy. What do you say? The affection and respect that I bear to the original induces me to wish it, but without your permission I would not venture. Many Friends here desire to be kindly remembered to you. Your affectionate
GB
